Exhibit 10.4

EXECUTION COPY

SPECIAL CUSTODY and PLEDGE AGREEMENT

AGREEMENT (hereinafter “Agreement”), dated as of October 19, 2017, among State
Street Bank and Trust Company, a Massachusetts trust company, in its capacity as
custodian hereunder (“Custodian”), NexPoint Capital, Inc. (the “Fund”), and BNP
Paribas Prime Brokerage, Inc. (the “Counterparty”).

WHEREAS, Fund and BNP Paribas Prime Brokerage, Inc. have entered into a U.S.
Prime Brokerage Agreement and attachments thereto (as amended from time to time,
the “U.S. PB Agreement”); and

WHEREAS, Fund will provide Collateral (as defined herein) to Counterparty to
secure obligations owing by the Fund to the Counterparty, including under a
Committed Facility Agreement between Fund, and Counterparty (the “Committed
Facility Agreement”) and has opened an account with Counterparty (the “Account”)
and for those purposes has entered into an account agreement with Counterparty
as part of the U.S. PB Agreement and the PBI Agreement by and among Fund, BNP
Paribas Prime Brokerage International, Ltd., and BNP Paribas, New York Branch
(the “Arranged Financing Agreement”, together with the U.S. PB Agreement, the
“Account Agreement”, and the Account Agreement together with the Committed
Facility Agreement, the “40 Act Financing Agreements”); and

WHEREAS, Counterparty is required to comply with applicable laws and regulations
pertaining to extensions of credit and borrowing of securities, including the
margin regulations of the Board of Governors of the Federal Reserve System and
of any relevant securities exchanges and other self-regulatory associations
(collectively, the “Margin Rules”) and Counterparty’s internal policies; and

WHEREAS, to facilitate extensions of credit and the borrowing of securities from
the Counterparty, the Fund and Counterparty desire to establish procedures for
compliance with the Margin Rules; and

WHEREAS, Custodian, as custodian of certain assets of the Fund pursuant to a
custody agreement (as amended, restated, modified, or supplemented from time to
time, the “Custody Agreement”), is prepared to act as custodian for Collateral
pursuant to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, it is agreed as follows:

(1) As used herein, capitalized terms have the following meanings unless
otherwise defined herein:

“Adequate Performance Assurance” shall mean such Collateral placed in the
Special Custody Account (as such term is hereinafter defined) as is adequate
under the Margin Rules and the terms of the Committed Facility Agreement and, to
the extent such Committed Facility Agreement (i) has been terminated or the
commitment therein has expired or (ii) is otherwise inapplicable to any portion
of the Collateral, the Account Agreement.



--------------------------------------------------------------------------------

“Advice from Counterparty” means a notice or entitlement order (as defined in
Section 8-102 of the UCC (as defined herein)) delivered by an Authorized
Representative of Counterparty to the Fund or Custodian, as applicable
hereunder, communicated: (i) in writing; (ii) by a facsimile-sending device; or
(iii) in cases of notices referred to in paragraph 8 hereof, by telephone to a
person designated by the Fund or Custodian in writing as authorized to receive
such advice or, in the event that no such person is available, to any officer of
the Fund or Custodian and confirmed in writing promptly thereafter. A
duly-authorized officer of Counterparty will certify to Custodian, on Appendix A
attached, the names and signatures of those employees of Counterparty who are
authorized to sign Advices from Counterparty (each, an “Authorized
Representative of Counterparty”), which certification may be amended from time
to time. The term “Authorized Representative of Counterparty” shall also include
any person who has apparent authority as an officer, director, principal or
manager of the Counterparty to sign Advices from Counterparty, even in the event
that such person has not been specifically named on or provided a specimen
signature on Appendix A.

“Business Day” means a day on which the New York Stock Exchange is open for
business.

“Collateral” means U.S. cash, U.S. government securities, or other U.S.
margin-eligible securities acceptable to the Counterparty and Custodian which
are pledged to the Counterparty as provided herein.

“Instructions from Fund” means a request, direction or certification in writing
signed in the name of the Fund by a person authorized by the Fund, on Appendix B
attached (as may be amended from time to time), and delivered to Custodian or
transmitted to it by a facsimile-sending device, except that instructions to
pledge initial or additional Collateral may be given by telephone and thereafter
confirmed in writing signed in the name of the Fund by a person authorized in
writing by the Fund.

(2)    (a) Upon instructions from the Fund, Custodian, in its capacity as a
Securities Intermediary as defined in Revised Article 8 of the Uniform
Commercial Code as in effect from time to time in the State of New York (the
“UCC”), to the extent the same may be applicable, or in applicable federal law
or regulations, shall segregate Collateral on its books and records as an
account for Counterparty entitled “BNP Paribas Prime Brokerage, Inc., Pledgee of
NexPoint Capital, Inc.” (“Special Custody Account”) and shall hold therein for
the Counterparty as pledgee upon the terms of this Agreement all Collateral. The
Custodian hereby agrees that any Collateral except U.S. cash held in the Special
Custody Account shall be treated as a financial asset for purposes of the UCC to
the extent the same may be applicable, and Custodian shall elect to hold such
Collateral that is U.S. cash as a deposit in its capacity as a “bank” as such
term is defined in Section 9-102(a)(8) of the UCC, which deposit account shall
constitute part of, and be maintained in the same manner as, the Special Custody
Account. The Fund agrees to instruct Custodian through Instructions from Fund as
to the cash and specific securities which Custodian is to identify on its books
and records as pledged to the Counterparty as Collateral in the Special Custody
Account.

(b) Provided that the Third Party Lending Operational Procedures Agreement has
been executed by the Custodian, the Fund and Counterparty, upon receipt of an
Advice from Counterparty, Custodian shall release Collateral identified by
Counterparty from the Special Custody Account to the Fund’s custody account
established pursuant to the terms of the Custody Agreement (the “Released
Collateral”) for purposes of delivering such Released Collateral to Counterparty
pursuant to the Third Party Lending Operational Procedures Agreement by and
among the Custodian, the Fund and Counterparty. The Fund hereby directs and
authorizes Custodian to make such release, and any such Advice from Counterparty
shall

 

-2-



--------------------------------------------------------------------------------

be “Proper Instructions” in accordance with the Custody Agreement. In the event
that there is inadequate Collateral in the Special Custody Account to satisfy
such Advice from Counterparty, Custodian shall notify Counterparty and Fund of
the shortfall amount, and other than issuing such notice, Custodian shall have
no responsibility hereunder with respect to such Advice from Counterparty.

(c) The Fund agrees to provide and at all times maintain Adequate Performance
Assurance in the Special Custody Account pursuant to the terms and conditions of
this Agreement. Such Collateral (a) may be released only in accordance with the
terms of this Agreement; and (b) except as required to be released hereunder to
the Counterparty, shall not be made available to the Counterparty or to any
other person claiming through the Counterparty, including creditors of the
Counterparty. Custodian will maintain accounts and records for the Collateral in
the Special Custody Account separate from the accounts and records of any other
property of the Fund which may be held by Custodian, subject to the interest
therein of the Counterparty as the pledgee thereof in accordance with the terms
of this Agreement. Such security interest in any item of Collateral will
terminate at such time as such item of Collateral is released to the Fund as
provided in paragraph 4 hereof.

Unless otherwise instructed in writing by the Fund, all distributions on
Collateral received by Custodian and any proceeds of transfer or other payments
with respect to Collateral in the Special Custody Account, including, but not
limited to, interest and dividends, shall not constitute Collateral and shall be
delivered to the Fund’s custody account. As between the Fund and the
Counterparty, the Fund agrees to instruct the Custodian to credit any
distribution on Collateral from a corporate action, redemption or issuer call
received by the Custodian to the Special Custody Account as additional
Collateral and shall be held in the Special Custody Account as Collateral until
released therefrom or withdrawn in accordance with this Agreement.

(d) The Fund, the Counterparty and Custodian agree that Collateral will be held
for the Counterparty in the Special Custody Account by Custodian under the terms
and conditions of this Agreement and that the Custodian will take such actions
with respect to any Collateral in the Special Custody Account (including without
limitation the delivery thereof in accordance with paragraph 8) as the
Counterparty shall direct in an Advice from Counterparty, without further
consent of the Fund.

(e) The Fund hereby grants a continuing security interest to the Counterparty
in: (a) the Special Custody Account and all Collateral and other financial
assets credited thereto, from time to time, and (b) all proceeds of the
foregoing to secure the Fund’s obligations to the Counterparty under the Account
Agreement. Custodian shall have no responsibility for the validity or
enforceability of such security interest.

(3) Custodian will confirm in writing to the Counterparty and the Fund, within
one Business Day, all pledges, releases or substitutions of Collateral and will
supply the Counterparty and the Fund with a monthly statement of Collateral in
the Special Custody Account and transactions in the Special Custody Account
during the preceding month. Custodian will also advise the Counterparty and the
Fund upon reasonable request, of the kind and amount of Collateral pledged to
the Counterparty.

 

-3-



--------------------------------------------------------------------------------

(4) Custodian agrees to release Collateral from the Special Custody Account only
upon receipt of an Advice from Counterparty (including for whatever uses are
permissible under the Committed Facility Agreement and Account Agreement, though
Custodian shall at no time have responsibility for determining whether
Counterparty is in compliance with those permissible uses). Counterparty agrees,
upon request of the Fund, to provide such an Advice from Counterparty with
respect to Collateral selected by the Fund directing the release of such
Collateral to the Fund: (a) if said Collateral represents an excess in value of
the Collateral necessary to constitute Adequate Performance Assurance at that
time; (b) against receipt in the Special Custody Account of substitute
Collateral having a value at least equal (with any remaining Collateral) to
Adequate Performance Assurance; or (c) upon termination of the Fund’s accounts
with Counterparty and settlement in full of all transactions therein and any
amounts owed to the Counterparty with respect thereto. It is understood that the
Counterparty will be responsible for valuing Collateral; Custodian at no time
has any responsibility for determining whether the value of Collateral is equal
in value to Adequate Performance Assurance.

(5) The Fund represents and warrants to the Counterparty that securities pledged
to the Counterparty shall be in good deliverable form (or Custodian shall have
the unrestricted power to put such securities into good deliverable form), and
that Collateral in the Special Custody Account will not be subject to any liens
or encumbrances other than the lien in favor of the Counterparty contemplated
hereby. The Fund shall promptly notify the Counterparty in the event that
Collateral in the Special Custody Account is subject to any levy, lien, charge,
claim, court order or other process purporting to affect the Collateral other
than in favor of the Counterparty as contemplated hereby. Each party hereto
hereby represents that this Agreement is the legal, valid and binding obligation
of such party.

(6) Collateral in the Special Custody Account shall at all times remain the
property of the Fund subject only to the extent of the interest and rights
therein of the Counterparty as the pledgee and secured party thereof. Custodian
represents that Collateral in the Special Custody Account is not subject to any
other lien, charge, security interest or other right or claim of Custodian or
any person claiming through Custodian, and Custodian hereby waives any right,
charge, security interest, lien or right of set off of any kind which it may
have or acquire with respect to the Collateral in the Special Custody Account.
Except for the claims and interests of the Counterparty and the Fund, the
Custodian has not, to the best of its knowledge, received written notice of any
claim to, or interest in, the Special Custody Account, any financial asset
credited thereto or any security entitlement in respect thereof. Custodian shall
use commercially reasonable efforts to notify the Counterparty and the Fund as
soon as practicable if Custodian receives any notice of levy, lien, court order
or other process purporting to affect the Collateral.

(7) The Counterparty shall, on each Business Day, compute the aggregate net
credit or debit balance under the Account Agreement, and advise the Fund by
11:00 A.M. New York time of the amount of the net debit or credit, as the case
may be. If a net debit balance exists on such day, the Fund will cause, by the
close of business on such day, an amount of Collateral to be deposited in the
Special Custody Account to provide Adequate Performance Assurance related to
such net debit balance; provided that, in the event that Counterparty advises
the Fund of such net debit balance after 11:00 A.M., then such amount of
Collateral shall be deposited in the Special Custody Account by the close of
business on the following Business Day.

Counterparty will charge interest on debit balances in accordance with
Counterparty’s policies as set forth in the Committed Facility Agreement (and to
the extent such Committed Facility Agreement has been terminated or the
commitment therein has expired, the Account Agreement) and Counterparty will not
pay interest on credit balances. Balances will be appropriately adjusted when
extensions of credit are closed out.

 

-4-



--------------------------------------------------------------------------------

(8) The occurrence of any of the following constitutes a default by the Fund
hereunder (a “Fund Default”): (a) a Default (as defined in the Committed
Facility Agreement) or (b) an Event of Default (as defined in the Account
Agreement). Upon Counterparty’s determination that a Fund Default has occurred,
if Counterparty wishes to declare such default, Counterparty shall notify the
Fund in an Advice from Counterparty of such Fund Default. After transmittal by
Counterparty of such Advice from Counterparty, Counterparty may thereupon take
Default Action or any other action permitted pursuant to the 40 Act Financing
Agreements, including without limitation, the conversion of any convertible
securities or exercise of Fund’s rights in warrants (if any) held in the Special
Custody Account, the buy-in of any securities of which the Special Custody
Account may be short, and the sale of any or all property or securities in the
Special Custody Account to the extent necessary to satisfy Fund’s obligations to
Counterparty (in which event such Collateral shall be delivered to Counterparty
as directed in an Advice from Counterparty). Any sale of Collateral made
hereunder shall be made in accordance with the provisions of the New York
Uniform Commercial Code. Fund shall be liable to Counterparty for any deficiency
which may exist after the exercise by Counterparty of its rights and remedies as
aforesaid. Any surplus resulting from the sale of Collateral shall be
transmitted to Custodian. Counterparty shall notify Fund of any deficiency
remaining thereafter in an Advice from Counterparty. Any such sale of Collateral
held in the Special Custody Account shall be made only after such Collateral has
been withdrawn from the Special Custody Account by Counterparty.

(9) The Counterparty hereby covenants, for the benefit of the Fund, that the
Counterparty will not instruct Custodian pursuant to an Advice from Counterparty
to deliver Collateral free of payment with respect to any sale of Collateral
pursuant to paragraph 8 until after the occurrence of the events set forth in
paragraph 8. The foregoing covenant is for the benefit of the Fund only and
shall in no way be deemed to constitute a limitation on Custodian’s obligation
to act upon instructions pursuant to an Advice from Counterparty and Custodian’s
obligation to act upon such instructions, which instructions, for the avoidance
of doubt, may include directions to deliver Collateral to Counterparty other
than pursuant to paragraph 8 (including for other permissible uses under the 40
Act Financing Agreements). Custodian shall not be required to make any
determination as to whether such delivery is made in accordance with any
provisions of this Agreement or any other agreement between the Counterparty and
the Fund. Custodian will, however, provide prompt telephone notice to an officer
of the Fund of receipt by Custodian of an Advice from Counterparty to deliver
Collateral.

(10) Reserved.

(11) Custodian’s duties and responsibilities are set forth in this Agreement.
Custodian shall act only upon receipt of an Advice from Counterparty regarding
release of Collateral, except as required by applicable law. Custodian shall not
be liable or responsible for anything done, or omitted to be done by it in good
faith and in the absence of negligence and may rely and shall be protected in
acting upon any Advice from Counterparty which it reasonably believes to be
genuine and authorized. As between the Fund and Custodian, the terms of the
Custody Agreement shall apply with respect to any losses or liabilities of such
parties arising out of matters covered by this Agreement; for the avoidance of
doubt, each Advice from Counterparty shall be considered a “Proper Instruction”
under the Custody Agreement and as such is subject to the terms of the Custody
Agreement and, in particular, the Fund’s indemnity of the Custodian thereunder.
As between Custodian and Counterparty, Counterparty shall indemnify and hold
Custodian harmless from and against any losses or liabilities (including
reasonable legal fees) imposed on or incurred by Custodian subsequent to the
taking of any action, or arising out of any omission, of Custodian in compliance
with any Advice from

 

-5-



--------------------------------------------------------------------------------

Counterparty, except to the extent that any such loss or liability (i) results
from Custodian’s negligence, fraud, recklessness, willful misconduct or bad
faith; or (ii) represents special, consequential, punitive, exemplary or
incidental damages. In matters concerning or relating to this Agreement,
Custodian shall not be liable for the acts or omissions of any of the other
parties to this Agreement. In matters concerning or relating to this Agreement,
Custodian shall not be responsible for compliance with any statute or regulation
regarding the establishment or maintenance of margin credit, including but not
limited to Regulations T or X of the Board of Governors of the Federal Reserve
System, the OCC or the Securities and Exchange Commission. Custodian shall have
no duty to require any cash or securities to be delivered to it or to determine
that the amount and form of assets deposited in the Special Custody Account
comply with any applicable requirements. Custodian may hold the securities in
the Special Custody Account in bearer, nominee, book-entry, or other form and in
any depository or clearing corporation (including omnibus accounts), with or
without indicating that the securities are held hereunder; provided, however,
that all securities held in the Special Custody Account shall be identified on
Custodian’s records as subject to this Agreement and shall be in a form that
permits transfer at the direction of Counterparty without additional
authorization or consent of the Fund.

Neither Counterparty nor Custodian shall be responsible or liable for any losses
resulting from nationalization, expropriation, devaluation, seizure, or similar
action by any governmental authority, de facto or de jure; or enactment,
promulgation, imposition or enforcement by any such governmental authority of
currency restrictions, exchange controls, levies or other charges affecting the
property in the Special Custody Account; acts of war, terrorism, insurrection or
revolution; or acts of God; or any other similar event beyond the control of
such party or its agents (any such event, a “Force Majeure Event”); provided,
that, as between the Fund and Counterparty, should any Force Majeure Event occur
with respect to Custodian and such event (a) prevents or would prevent Custodian
from releasing the Collateral to Counterparty upon an Advice from Counterparty
directing such release or (b) would inhibit Counterparty’s ability to monitor
the amount of Collateral in the Special Custody Account (each of (a) and (b), a
“Custodian Failure Event”), then during the period from the day on which the
Force Majeure Event begins (the “Force Majeure Event Day”) up to the day on
which the relevant Custodian Failure Event is no longer occurring, for purposes
of determining whether the Fund has met its obligation to provide and maintain
Adequate Performance Assurance under this Agreement or to meet the Collateral
Requirements (as defined in the Committed Facility Agreement), Counterparty
shall take account only of the Collateral that was in the Special Custody
Account on the Business Day immediately prior to the Force Majeure Event Day.
Neither Counterparty nor Custodian shall be liable for indirect, special, or
consequential damages even if advised of the possibility or likelihood thereof.
This paragraph shall survive the termination of this Agreement.

(12) All charges for Custodian’s services under this Agreement shall be paid by
the Fund.

(13) The Counterparty shall not be liable for any losses, costs, damages,
liabilities or expenses suffered or incurred by the Fund as a result of any
transaction executed hereunder, or any other action taken or not taken by the
Counterparty hereunder for the Fund’s account at Fund’s direction or otherwise,
except to the extent that such loss, cost, damage, liability or expense is the
result of the Counterparty’s gross negligence or willful misconduct.

(14) No amendment of this Agreement shall be effective unless in writing and
signed by an authorized officer of each of the Counterparty, the Fund and
Custodian.

 

-6-



--------------------------------------------------------------------------------

(15) Written communications hereunder, other than an Advice from Counterparty,
shall be sent by facsimile-sending device or telegraphed when required herein,
hand delivered or mailed first class postage prepaid, except that written notice
of termination shall be sent by certified mail, in any such case addressed:

 

(a)

   if to Custodian, to:    State Street Bank and Trust Company       Channel
Center       1 Iron Street, 6th Floor       Boston, MA 02110      
Attention: Brett Fernquist, Managing Director       Facsimile: 617-937-0533   
   Telephone: 617-662-1484

(b)

   if to the Fund, to:    NexPoint Capital, Inc.       300 Crescent Court Suite
700       Dallas TX 75201       Attention : Carter Chism       Phone:
972-628-4100       Fax: 972-628-4155      
Email: R-Operations@HighlandCapital.com

(c)

   if to the Counterparty, to:    BNP Paribas Prime Brokerage, Inc.       787
Seventh Avenue       New York, NY 10019       Attention:         Alex Bergelson
      Fax No.:           201-850-4601       Phone No.:       212-471-6533      
BNP Paribas Prime Brokerage, Inc.       525 Washington Boulevard       Jersey
City, NJ 07310       Attn: David Koppel       Tel: 201-850-5391       Fax:
201-850-4618    Copies of Custodian’s confirmations, statements and advices
issued pursuant to paragraph 3 should be sent to:      
State Street Bank and Trust Company       Channel Center       1 Iron Street,
6th Floor       Boston, MA 02110      
Attention: Brett Fernquist, Managing Director       Facsimile: 617-937-0533   
   Telephone: 617-662-1484



--------------------------------------------------------------------------------

(16) Any of the parties hereto may terminate this Agreement by thirty (30) days’
prior written notice to the other parties hereto; provided, however, that the
status of any Collateral pledged to the Counterparty at the time of such notice
shall not be affected by such termination until the release of such pledge
pursuant to the terms of the Account Agreement and any applicable Margin Rules.
Upon termination of this Agreement or the Custody Agreement, (a) all assets of
the Fund held in the Special Custody Account shall be transferred to a successor
custodian specified by the Fund and acceptable to Counterparty in its good faith
discretion.

(17) Nothing in this Agreement prohibits the Counterparty, the Fund or Custodian
from entering into similar agreements with others in order to facilitate options
or other derivatives transactions.

(18) Custodian has not entered into, and until the termination of this Agreement
will not enter into, any agreement with any person (other than the Counterparty)
relating to the Special Custody Account and/or any financial asset credited
thereto pursuant to which it has agreed, or will agree, to comply with
entitlement orders of such person.

(19) If any provision or condition of this Agreement shall be held to be invalid
or unenforceable by any court, or regulatory or self-regulatory agency or body,
such invalidity or unenforceability shall attach only to such provision or
condition. The validity of the remaining provisions and conditions shall not be
affected thereby and this Agreement shall be carried out as if any such invalid
or unenforceable provision or condition were not contained herein.

(20) All references herein to times of day shall mean the time in New York, New
York, U.S.A.

(21) This Agreement and its enforcement (including, without limitation, the
establishment and maintenance of the Special Custody Account and all interests,
duties and obligations related thereto) shall be governed by the laws of the
State of New York without regard to its conflicts of law rules. This Agreement
shall be binding on the parties and any successor organizations thereof
irrespective of any change or changes in personnel thereof. The parties to this
Agreement hereby submit to the exclusive jurisdiction of the courts of New York,
including any appellate courts thereof. The parties to this Agreement also
hereby agree to waive their rights to a jury trial.

(22) This Agreement may be signed in counterparts, all of which shall constitute
but one and the same instrument.

(23) Counterparty, may, upon thirty (30) days’ written notice to the Fund and
Custodian, assign its rights to any interest under this agreement to any
affiliate of Counterparty in accordance with the terms of the Account Agreement.

(24) For the avoidance of doubt, as between the Custodian and the Fund, the
confidentiality provisions of the Custody Agreement shall apply with respect to
this Agreement. The Counterparty agrees that it shall maintain, and shall
instruct its past, present and future agents, attorneys and accountants to
maintain, the confidentiality of the terms of this Agreement, and shall not
discuss or disclose, nor authorize such agents, attorneys or accountants to
discuss or disclose, directly or indirectly, to any person the existence or
terms of this Agreement, other than as may be legally required pursuant to
applicable law or regulation. Notwithstanding the foregoing, Counterparty may
disclose the existence or terms of this Agreement to any governmental agency or
regulatory body having or claiming to have authority to regulate or oversee any
aspect of Counterparty’s business in connection with the exercise of such
authority or claimed authority. The Counterparty agrees that there shall be no
publicity, directly or indirectly, concerning any aspect of this Agreement.

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this Agreement as of the date and year first written above.

 

NEXPOINT CAPITAL, INC. By:  

/s/ Frank Waterhouse

Name:   Frank Waterhouse Title:   Treasurer

BNP PARIBAS PRIME BROKERAGE

INTERNATIONAL, LTD.

By:  

/s/ Jeffrey Lowe

Name:   Jeffrey Lowe Title:   Managing Director By:  

/s/ JP Muir

Name:   JP Muir Title:   Managing Director STATE STREET BANK AND TRUST COMPANY
By:  

/s/ James F. Smith

Name:   James F. Smith Title:   Managing Director



--------------------------------------------------------------------------------

APPENDIX A

TO

SPECIAL CUSTODY AND PLEDGE AGREEMENT

AUTHORIZED PERSONS FOR COUNTERPARTY

The undersigned hereby represents and warrants to the Fund and Custodian that
each person specifically identified below has actual authority to act, and as
such, is authorized and empowered for and on behalf of Counterparty to deliver
Advices from Counterparty.

Daily Collateral Movements (e.g., approving releases)

 

Name

  

Telephone/Fax

  

Signature

1. Dave Koppel    Tel: 201-850-5391   

 

   Fax. 201-850-4618    2. Vincent Gazzillo    Tel: 201-850-4163   

 

   Fax: 201-850-6594    3. Dean Anastos    Tel: 201-850-5293   

 

   Fax: 201-850-6594    4. Jeff Hoffmann    Tel: 201-850-5376   

 

   Fax: 201-850-6594    5. Thomas Anderson    Tel: 201-850-4161   

 

   Fax: 201-850-6594    6. Cindy Yeung    Tel: 201-850-5480   

 

   Fax: 201-850-6594   

 

Authorized by:  

 

Name:

 

Title:

 

Date:

 



--------------------------------------------------------------------------------

APPENDIX B

TO

SPECIAL CUSTODY AND PLEDGE AGREEMENT

AUTHORIZED PERSONS FOR NEXPOINT CAPITAL, INC

Custodian and Counterparty are directed to accept and act upon Instructions from
the Fund received from any one of the following persons at NexPoint Capital,
Inc., acting as authorized by the Fund.

 

NAME    TELEPHONE/FAX    SIGNATURE 1.      
1.                                                      2.      
2.                                                      3.      
3.                                                      4.      
4.                                                      5.      
5.                                                      6.      
6.                                                      7.      
7.                                                     

 

Authorized by:  

 

Name:

 

Title:

 

Date:

 